DAVIDSON, Judge.
This is a case of patricide; the punishment, five years in the penitentiary.
That appellant was present and aided his brother and sister in stabbing their father to death with an ice pick and a knife is abundantly shown by all the testimony.
The defense was that of self-defense from actual attack as *628well as threats against the brother, sister, and appellant by the deceased.
The defensive theories were pertinently submitted to the jury in such manner as that no objection or exception was reserved to the charge.
The facts warranted the jury’s conclusion of guilt.
The bills of exception accompanying the record cannot be considered. The term of court at which the conviction was had adjourned on March 5, 1949, the day notice of appeal was given •and sentence passed. No extension of the time in which bills of exception might be filed was granted. Under the express provision of Art. 760, C. .C. P., appellant had thirty days from and after said date within which to file his bills of exception. The bills of exception were not filed until May 2, 1949, long after the expiration of the statutory thirty-day period.
On April 23,1949, the trial court entered the following order:
“Motion to extend time for perfecting Appeal (same being first presented and suggested on April 23, 1949) is granted for a period of ten (10) days.”
The bills of exception were filed within the ten-day period allowed in the order.
If the order be given a literal or strict construction, it is meaningless, because it extends the time for “perfecting appeal,” when, as a matter of fact, the appeal was in all things perfected on March 5, 1949, when notice thereof was given in open court and entered of record. If the order be construed as an extension of the time in which bills of exception might be filed, it is ineffectual, because the trial court had, at the time it was entered, lost jurisdiction to extend the time for filing.
An order extending time for filing bills of exception must be made within the time allowed by statute or by some valid extension of that time. Attesting authorities are numerous and will be found under Art. 760, Note 44, of Vernon’s C. C. P.
The judgment is affirmed.
Opinion approved by the Court.